 1                                                                 The Honorable Ricardo S. Martinez
 2
 3
 4
 5
 6
                             UNITED STATES DISTRICT COURT FOR THE
 7                             WESTERN DISTRICT OF WASHINGTON
                                         AT SEATTLE
 8
 9
10 UNITED STATES OF AMERICA,                          CASE NO. CR20-131RSM
11                                   Plaintiff,
12                          v.                        ORDER
13 ERICK URBINA-ESCOTO,
14
                                     Defendant.
15
16
            THIS COURT makes the following findings of fact and conclusions of law in
17
     response to the defense request to continue the trial date.
18
            1. Trial in this matter was scheduled for June 14, 2021.
19
            2. On April 19, 2021, original trial counsel was granted permission to
20             withdraw.
21          3. On April 22, 2021, counsel Emily Beschen was appointed to represent
               the Defendant.
22
            4. On June 8, 2021, a pre-trial status hearing was held. At this hearing,
23             counsel for the Defendant requested a continuance of the trial date,
24             indicating that Mr. Urbina-Escoto was willing to waive his right to a
               speedy trial in order to allow more time for the defense to investigate
25             and prepare a defense. The government did not object to the requested
26             continuance.
27          5. Mr. Urbina-Escoto has filed a speedy trial waiver through October 5,
               2021.
28

      Order Continuing Trial Date                                            UNITED STATES ATTORNEY
                                                                            700 STEWART STREET, SUITE 5220
      U.S. v. Urbina-Escoto, CR20-131RSM - 1                                  SEATTLE, WASHINGTON 98101
                                                                                    (206) 553-7970
 1           6. While this is a single-defendant case, the Court is aware that it stems
                from, and is related to, a much larger investigation in which multiple
 2
                defendants have been charged under several cause numbers and
 3              involving a large volume of discovery sufficient to justify appointing a
                discovery coordinator.
 4
             7. The ends of justice served by granting this request and continuance of
 5
                both the motions deadline and trial date outweigh the best interests of
 6              the public and the defendant in a speedy trial. 18 U.S.C. §
                3161(h)(7)(A).
 7
             8. Proceeding to trial absent adequate time for the parties to prepare for
 8              trial would likely result in a miscarriage of justice because the defendant
 9              would be denied the reasonable time necessary for effective preparation,
                taking into account the exercise of due diligence. 18 U.S.C.
10              §3161(h)(7)(B)(i) and (B)(iv).
11           9. Furthermore, the Court finds, pursuant to 18 U.S.C. § 3161(h)(7)(B)(ii),
12              that the case is unusual and complex, due to the nature of the
                prosecution and the volume of discovery, such that it would be
13              unreasonable to expect adequate preparation for pretrial proceedings or
14              for trial itself within the time limits established by the Speedy Trial Act
                and currently set for this case, particularly in light of the recent
15              appointment of defense counsel.
16           10. The Court also finds, pursuant to 18 U.S.C. § 3161(h)(7)(A) and
17               (h)(7)(B)(iv), that the period of delay is reasonable.

18           11. As a result, the failure to grant a continuance of the trial date in this case
                 would likely result in a miscarriage of justice. Pursuant to 18 U.S.C.
19               § 3161(h)(7)(A), the ends of justice served by continuing the trial in this
20               case outweighs the best interest of the public and the defendant to a
                 speedy trial.
21
             NOW, THEREFORE,
22
             IT IS HEREBY ORDERED that the trial date of June 14, 2021, and the associated
23
     pretrial motions deadline, is STRICKEN.
24
             IT IS FURTHER ORDERED that jury trial in this matter is set for September 20,
25
     2021.
26
             IT IS FURTHER ORDERED that a new pre-trial motions deadline is set for
27
     September 7, 2021.
28

     Order Continuing Trial Date                                                UNITED STATES ATTORNEY
                                                                               700 STEWART STREET, SUITE 5220
     U.S. v. Urbina-Escoto, CR20-131RSM - 2                                      SEATTLE, WASHINGTON 98101
                                                                                       (206) 553-7970
 1         IT IS FURTHER ORDERED that the time from the date of the entry this Order and
 2 the trial date set forth above shall be excludable time pursuant to 18 U.S.C. § 3161.
 3
 4         Dated this 24th day of June, 2021.
 5
 6
 7
                                                A
                                                RICARDO S. MARTINEZ
                                                CHIEF UNITED STATES DISTRICT JUDGE
 8
 9
10 Presented by:
11
12 s/ Stephen Hobbs
   STEPHEN HOBBS
13 Assistant United States Attorney
14
15 Reviewed and Approved:
16
17 s/ Emily Beschen
   EMILY BESCHEN
18 Counsel for Erick Urbina-Escoto
19
20
21
22
23
24
25
26
27
28

     Order Continuing Trial Date                                         UNITED STATES ATTORNEY
                                                                        700 STEWART STREET, SUITE 5220
     U.S. v. Urbina-Escoto, CR20-131RSM - 3                               SEATTLE, WASHINGTON 98101
                                                                                (206) 553-7970
